

116 HR 8722 IH: To authorize the Secretary of Veterans Affairs to make grants for repair and remodeling of community centers, clinics, and hospitals that serve veterans.
U.S. House of Representatives
2020-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8722IN THE HOUSE OF REPRESENTATIVESOctober 30, 2020Ms. Waters introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to make grants for repair and remodeling of community centers, clinics, and hospitals that serve veterans.1.Department of Veterans Affairs grants for community centers, clinics, and hospitals(a)In generalThe Secretary of Veterans Affairs may make grants to community centers, clinics, and hospitals that serve veterans for purposes of making structural repairs and remodeling buildings.(b)EligibilityTo be eligible for a grant under this section, a community center, clinic, or hospital shall submit to the Secretary an application containing such information and assurances as the Secretary may require.(c)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 to carry out this section.